UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6741


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID HILL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:01-cr-00191-CMH-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill seeks to appeal the district court’s order transferring his pending 28

U.S.C. § 2241 petition to Hill’s criminal case and closing the separate civil action as

improvidently opened. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Hill seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. * Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
        Hill’s § 2241 petition remains pending in the district court, albeit now under Hill’s
criminal case number.

                                             2